The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 28, 2022

                                2022COA86

No. 20CA1992, Portley-El v. DOC — Colorado Department of
Corrections — Prisoner Identification — Commitment Name —
Religious Land Use and Institutionalized Persons Act;
Justiciability — Mootness — Voluntary Cessation Exception

     The plaintiff, an inmate, sued the Colorado Department of

Corrections (DOC), alleging, as relevant to this appeal, that a DOC

policy requiring inmates to use their “commitment name” violates

the Religious Land Use and Institutionalized Persons Act (RLUIPA),

42 U.S.C. § 2000cc. While the litigation was pending, the DOC

voluntarily stopped enforcing the challenged policy at the facility

where plaintiff is incarcerated. The district court then dismissed

the RLUIPA claim as moot.

     After analyzing the voluntary cessation exception to mootness,

a division of the court of appeals concludes that plaintiff’s RLUIPA

claim is not moot. And because the DOC is not entitled to
judgment as a matter of law on the RLUIPA claim, the division

reverses the judgment and remands for further proceedings.
COLORADO COURT OF APPEALS                                           2022COA86


Court of Appeals No. 20CA1992
Kit Carson County District Court No. 10CV42
Honorable Michael K. Singer, Judge


Patrick Duray Portley-El,

Plaintiff-Appellant,

v.

Colorado Department of Corrections,

Defendant-Appellee.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division VI
                          Opinion by JUDGE HARRIS
                       Dunn and Rothenberg*, JJ., concur

                            Announced July 28, 2022


Patrick Duray Portley-El, Pro Se

Philip J. Weiser, Attorney General, Nicole S. Gellar, First Assistant Attorney
General, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    The Colorado Department of Corrections (DOC) has a policy

 requiring inmates to use their “commitment name” on all prison

 documents, including inmate mail and requests for services (the

 naming policy). The “commitment name” is the name that appears

 on the mittimus at the time of the inmate’s initial commitment to

 the DOC. Patrick Duray Portley-El, an inmate, sued the DOC,

 alleging, among other things, that the naming policy violates his

 rights under the Religious Land Use and Institutionalized Persons

 Act (RLUIPA), 42 U.S.C. § 2000cc.

¶2    During the course of the litigation, the DOC voluntarily

 stopped enforcing the naming policy against Portley-El. It then

 moved for summary judgment on the ground that Portley-El’s

 RLUIPA claim was moot. The trial court granted the motion and

 entered judgment in favor of the DOC.

¶3    We agree with Portley-El that the claim is not moot. We

 therefore reverse the judgment and remand the case for further

 proceedings.

                             I.   Background

¶4    Portley-El was committed to the custody of the DOC in 1990.

 His commitment name is Patrick Portley.


                                   1
¶5    Shortly after his incarceration, Portley-El converted to the

 Moorish Science Temple of America (MSTA) faith. The MSTA, a sect

 of Islam, is an approved faith group at DOC. See DOC Admin. Reg.

 800-01. In accordance with his religious beliefs, which everyone

 agrees are sincerely held,1 Portley-El began to use a “religious”

 name, created by adding the suffix “El” to his former last name (i.e.,

 the surname portion of his commitment name). He did not legally

 change his name, though.

¶6    In 2010, after prison officials denied him services for failing to

 comply with the naming policy, Portley-El sued the DOC and

 various prison employees. He asserted, among numerous other

 claims, that the naming policy violated his rights under the First

 Amendment and RLUIPA.

¶7    Years of litigation ensued. By 2019, all of Portley-El’s claims

 had been resolved except his claims against the DOC concerning

 the naming policy. In the most recent prior appeal, a division of



 1“It does not appear that the state challenges the sincerity of
 Portley-El’s beliefs or that this question was at issue in connection
 with the naming dispute under RLUIPA.” Portley-El v. Dycus, slip
 op. at ¶ 55 n.15 (Colo. App. No. 17CA1633, July 11, 2019) (not
 published pursuant to C.A.R. 35(e)).

                                    2
 this court affirmed the trial court’s summary judgment in favor of

 the DOC on Portley-El’s First Amendment claim. See Portley-El v.

 Dycus, slip op. at ¶ 46 (Colo. App. No. 17CA1633, July 11, 2019)

 (not published pursuant to C.A.R. 35(e)). But the division reversed

 with respect to the RLUIPA claim and remanded for a determination

 on the merits. Id. at ¶ 55.

¶8    On remand, the DOC moved for summary judgment on two

 grounds. First, it contended that the RLUIPA claim was moot

 because Portley-El is now incarcerated at Buena Vista Correctional

 Facility, “where he is permitted to add the suffix ‘-El’ to his

 commitment name when submitting requests for certain services.”

 Second, it contended that even if the claim was not moot, the DOC

 was entitled to summary judgment because Portley-El could not

 demonstrate that the naming policy imposed a substantial burden

 on the free exercise of his religion and, in any event, the policy was

 the least restrictive means of furthering a compelling governmental

 interest. See Yellowbear v. Lampert, 741 F.3d 48, 55-56 (10th Cir.

 2014) (explaining the elements of a RLUIPA claim).

¶9    The trial court agreed with the DOC’s first contention and

 dismissed the RLUIPA claim as moot, ending the litigation. The


                                     3
  court noted, however, that if the claim were not moot, factual

  disputes would have precluded summary judgment.

¶ 10   Portley-El appeals, arguing that under the “voluntary

  cessation” exception to mootness, the RLUIPA claim is not moot.

                           II.    The RLUIPA Claim

¶ 11   This appeal requires us to answer two questions: First, is the

  RLUIPA claim moot? Second, if the claim is not moot, can we

  nonetheless affirm on the ground that the DOC is entitled to

  judgment as a matter of law on the RLUIPA claim? As we explain

  below, the answer to both questions is no.

                         A.      The Claim Is Not Moot

¶ 12   Under the DOC’s naming policy, all inmates must be identified

  by commitment name and assigned DOC number. See DOC Admin.

  Reg. 850-07(IV)(A)(1)-(2) (formerly, DOC Admin. Reg. 950-06). If an

  inmate legally changes his name, his new name is recorded in DOC

  records as an “AKA”; the inmate can use his AKA on prison

  documents and mail but only in addition to his commitment name.

¶ 13   As we understand Portley-El’s position, he argues that the

  naming policy is unlawful because it requires him to use his

  commitment name while the Koran prohibits him from using any


                                      4
  name other than his religious name. In the alternative, he says

  that, even assuming a “dual” name policy is permissible, the

  naming policy still violates RLUIPA because it requires an inmate to

  legally change his name before he can use his religious name as an

  AKA.

¶ 14     At some point after Portley-El’s transfer to Buena Vista, the

  DOC stopped enforcing its naming policy against him (and,

  possibly, other similarly situated inmates at that facility). It is not

  entirely clear, though, whether the DOC has permitted Portley-El to

  use his religious name instead of his commitment name (as the

  DOC’s briefing suggests) or in addition to his commitment name (as

  the trial court’s order suggests).

¶ 15     Regardless, the DOC contends that its decision not to enforce

  the naming policy renders Portley-El’s RLUIPA claim moot. The

  trial court agreed, concluding that Portley-El “no longer faces

  adverse consequences” for using his religious name, “as long as he

  utilizes his commitment name” as well.

¶ 16     Portley-El argues that the trial court erred by concluding that

  his claim is moot.




                                       5
¶ 17   We review de novo the question of whether a claim is moot.

  People ex rel. Rein v. Meagher, 2020 CO 56, ¶ 14.

¶ 18   A claim is moot when the relief sought, if granted, would have

  no practical legal effect on an actual existing controversy. See

  Brown v. Colo. Dep’t of Corr., 915 P.2d 1312, 1313 (Colo. 1996). Put

  another way, a claim becomes moot “when a plaintiff no longer

  suffers ‘actual injury that can be redressed by a favorable judicial

  decision.’” Ind v. Colo. Dep’t of Corr., 801 F.3d 1209, 1213 (10th

  Cir. 2015) (citations omitted).

¶ 19   But there are a number of exceptions to the mootness doctrine

  including, as relevant here, the “voluntary cessation” exception.

  The rationale behind this exception is obvious: if a defendant’s

  voluntary cessation of a challenged practice could deprive a court of

  its power to determine the legality of the practice, then in each case,

  the defendant would be “free to return to [its] old ways.” Friends of

  the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 189

  (2000) (quoting City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S.

  283, 289 n.10 (1982)); see also Chihuahuan Grasslands All. v.

  Kempthorne, 545 F.3d 884, 892 (10th Cir. 2008) (The voluntary

  cessation exception “exists to counteract the possibility of a


                                     6
  defendant ceasing illegal action long enough to render a lawsuit

  moot and then resuming the illegal conduct.”); Owens v. Carlson,

  2022 CO 33, ¶ 24 (inmate plaintiff’s claim was not moot because if

  the court were to dismiss the appeal, the DOC “would be free to

  change its mind yet again” and reinstitute the challenged practice

  concerning calculation of parole eligibility date). Thus, “a defendant

  cannot automatically moot a case simply by ending its unlawful

  conduct once sued.” Prison Legal News v. Fed. Bureau of Prisons,

  944 F.3d 868, 880 (10th Cir. 2019) (quoting Already, LLC v. Nike,

  Inc., 568 U.S. 85, 91 (2013)).

¶ 20   Voluntary cessation may moot a claim, however, if two

  conditions are satisfied: (1) there is no reasonable expectation that

  the alleged violation will recur, and (2) interim relief has completely

  and irrevocably eradicated the effects of the alleged violation. Ind,

  801 F.3d at 1214. Portley-El focuses on the second condition: he

  says that the DOC has not demonstrated the requisite unlikelihood

  that the naming policy will be reinstated.

¶ 21   To satisfy this standard, the defendant “bears the formidable

  burden of showing that it is absolutely clear the allegedly wrongful

  behavior could not reasonably be expected to recur.” Friends of the


                                     7
  Earth, 528 U.S. at 190. This burden is “stringent” and “heavy.” Id.

  at 189 (quoting United States v. Concentrated Phosphate Exp. Ass’n,

  393 U.S. 199, 203 (1968)).

¶ 22   While application of the voluntary cessation exception depends

  on the unique facts of a given case, see Am. Civ. Liberties Union of

  Mass. v. U.S. Conf. of Catholic Bishops, 705 F.3d 44, 56 (1st Cir.

  2013), courts typically focus on four factors.

¶ 23   First, has the defendant actually changed or rescinded the

  challenged policy or merely stopped enforcing it? Compare St. Louis

  Fire Fighters Ass’n Int’l Ass’n of Fire Fighters Local 73 v. City of St.

  Louis, 96 F.3d 323, 328-29 (8th Cir. 1996) (the plaintiff’s claim was

  moot where city defendant eliminated challenged testing procedure

  used for determining promotions), with Parents Involved in Cmty.

  Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 719 (2007) (claim was

  not moot where school district merely discontinued challenged

  admissions process pending outcome of litigation); Nakauchi v.

  Cowart, 2022 COA 77, ¶¶ 30, 34 (claim was not moot where county

  documented its changed policy “in email communications and

  meeting minutes” but “never set out [the change] in any formal

  policy document”).


                                      8
¶ 24    Second, if the policy is still in effect, has the defendant

  stopped enforcing it system-wide or only with respect to the

  plaintiff? See Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 525, 532

  (11th Cir. 2013) (inmate plaintiff’s claim was not moot where, after

  litigation commenced, prison officials began offering kosher meals

  only at the plaintiff’s facility).

¶ 25    Third, has the defendant made a formal, explicit promise not

  to resume the challenged practice or policy? Compare Prison Legal

  News, 944 F.3d at 884 (claim was moot where warden submitted

  declaration averring that prison would abide by its new policy

  concerning rejection of magazines and not revert to the former

  policy); Brown v. Buhman, 822 F.3d 1151, 1170-71 (10th Cir. 2016)

  (claim was moot where county prosecutor adopted a policy and filed

  a declaration asserting that the plaintiffs were under no credible

  threat of prosecution based on the policy), with Porter v. Clarke, 923

  F.3d 348, 365 (4th Cir. 2019) (claim challenging conditions of

  confinement was not moot where prison officials testified they did

  not currently intend to revert to prior conditions, but they declined

  to commit the department to the “nonreversion promise”).




                                       9
¶ 26   And fourth, has the defendant continued to defend the legality

  of the challenged practice or policy? See Fields v. Speaker of Pa.

  House of Representatives, 936 F.3d 142, 161 (3d Cir. 2019) (the

  plaintiffs’ claim was not moot where state legislature continued to

  defend the constitutionality of the challenged practices “despite its

  counsel’s statements at oral argument that it would not reinstate

  them”).

¶ 27   The DOC relies on three employee declarations to establish

  that Portley-El’s claim is moot. Two of the declarations (by the

  Assistant Director of Offender Services and the Associate Director of

  Legal Services) merely defend the legality of the naming policy,

  explaining that it is the least restrictive means of furthering the

  DOC’s compelling interest in maintaining security, inmate safety,

  and consistent record-keeping. Neither declaration even

  acknowledges that the DOC has ceased enforcing the naming policy

  at any of its facilities and, therefore, neither declarant represents

  that the DOC will not resume enforcing the policy.

¶ 28   The third declaration, by an administrative services manager,

  explains that the “current practice” at the Buena Vista Correctional

  Facility, where Portley-El is incarcerated, is to allow inmates to


                                     10
  “include the suffix ‘-El’ after the offender’s commitment (last) name”

  when requesting certain services. The declaration does not indicate

  that enforcement of the policy has been suspended at any other

  facility. Nor does the declaration purport to commit the DOC to any

  particular action; indeed, no declarant says that the DOC intends to

  continue to suspend enforcement of the policy, even with respect to

  only the Buena Vista facility.

¶ 29   The trial court was persuaded that the declarations tied the

  DOC’s hands, and therefore the DOC could not resume enforcement

  of the policy without facing “some rather adverse consequences.”

  We respectfully disagree with the trial court’s interpretation of the

  declarations. See Colo. Dep’t of Pers. v. Alexander, 970 P.2d 459,

  467 (Colo. 1998) (“An appellate court may draw its own conclusions

  from operative documentary material in the record.”).

¶ 30   In our view, the declarations do not make “absolutely clear,”

  Friends of the Earth, 528 U.S. at 190, that the DOC will not resume

  enforcement of the naming policy. Most importantly, the naming

  policy is still in effect: the DOC has not amended the relevant




                                    11
  administrative regulation.2 See Tandy v. City of Wichita, 380 F.3d

  1277, 1291 (10th Cir. 2004) (voluntary cessation of a policy will not

  moot a claim unless officials undertake changes that are

  “permanent in nature” and “foreclose a reasonable chance of

  recurrence of the challenged conduct”). Thus, contrary to the

  DOC’s assertion on appeal, the naming policy has not, in fact,

  changed since the litigation began. It has merely been relocated to

  a different section of the administrative regulations.

¶ 31   Next, the DOC decided to stop enforcing the policy only after

  years of litigation, and, even then, only with respect to the facility

  where Portley-El is incarcerated. See Rich, 716 F.3d at 532

  (changing the policy “late in the game” and implementing it only at

  the facility where the plaintiff was incarcerated suggested that


  2 In contrast, after Portley-El challenged the DOC’s policy of
  excluding MSTA members from Ramadan observance, the DOC
  officially amended its administrative regulations, mooting Portley-
  El’s Ramadan-related claims. See Portley-El v. Colo. Dep’t of Corr.,
  slip op. at 5-6 (Colo. App. No. 15CA2097, Aug. 25, 2016) (not
  published pursuant to C.A.R. 35(e)) (noting that by the time of the
  DOC’s motion to dismiss, it had formally amended the applicable
  regulation and explaining that, absent evidence to the contrary,
  courts can “assume that formally announced changes to official
  governmental policy are not mere litigation posturing” (quoting
  Sossamon v. Lone Star State of Texas, 560 F.3d 316, 325 (5th Cir.
  2009))).

                                     12
  prison officials changed course to moot the case (quoting Harrell v.

  Fla. Bar, 608 F.3d 1241, 1266-67 (11th Cir. 2010))); see also

  Brown, 822 F.3d at 1171 (holding that a claim regarding a non-

  prosecution policy was moot, but that the claim might not have

  been moot if the policy applied only to the plaintiffs rather than to

  all similarly situated individuals).

¶ 32   And no prison official has ever given any assurance, much less

  made an official declaration or promise, that the DOC will not

  resume enforcing the naming policy at some point in the future.

  The DOC has simply confirmed that its “current practice” is not to

  enforce the policy at one of its facilities. See Sasnett v. Litscher, 197

  F.3d 290, 291 (7th Cir. 1999) (Defense counsel’s representation that

  the state defendants had “no present intention” of reinstating the

  challenged prison regulation was “far from being an assurance, or

  even a prediction, that the state will not do so.”), abrogated on other

  grounds by Bridges v. Gilbert, 557 F.3d 541, 551-52 (7th Cir. 2009);

  see also Rio Grande Silvery Minnow v. Bureau of Reclamation, 601

  F.3d 1096, 1117-18 (10th Cir. 2010) (a claim may be rendered moot

  by a statutory change or a withdrawal or alteration of an

  administrative policy, but not by a “mere informal promise or


                                     13
  assurance . . . that the challenged practice will cease” (quoting

  Burbank v. Twomey, 520 F.2d 744, 748 (7th Cir. 1975))). Thus,

  because the DOC has not formally agreed to discontinue the

  naming policy, it will not face any adverse consequences if it later

  reinstates the policy. Cf. Gordon v. Lynch, 817 F.3d 804, 806-07

  (D.C. Cir. 2016) (case was mooted where government formally

  conceded that prosecuting the plaintiff was not viable, as that

  representation “would likely estop the government from taking a

  contrary position in the future”).

¶ 33   Finally, not only has the DOC declined to distance itself from

  the naming policy, but it has actively pursued the right to maintain

  the policy throughout the eleven years of litigation, including in this

  appeal. See Fields, 936 F.3d at 161; see also Hall v. Bd. of Sch.

  Comm’rs, 656 F.2d 999, 1000-01 (5th Cir. 1981) (permanent

  discontinuance of a school prayer reading did not moot First

  Amendment claim because the school board disputed the

  constitutional issue up until the day of trial and discontinued the

  practice only after suit was filed).

¶ 34   True, as the DOC points out, courts may “accord ‘more

  solicitude’ to government officials” than to private actors when


                                       14
  evaluating a claim that voluntary conduct has mooted a case.

  Prison Legal News, 944 F.3d at 881 (quoting Rio Grande Silvery

  Minnow, 601 F.3d at 1116 n.15). But such solicitude can only go

  so far. See Nakauchi, ¶ 29 (granting “some solicitude” to officials

  under the voluntary cessation doctrine does not equate to “absolute

  deference to a government entity’s profession of good faith”). In the

  absence of even the barest assurances that the naming policy will

  not be enforced in the future, we cannot conclude that the DOC has

  carried its heavy burden to demonstrate that the RLUIPA claim is

  moot. See id. at ¶¶ 30-31 (declining to afford “solicitude” to

  county’s voluntary cessation of challenged policy because, among

  other things, the county had not formally changed the policy); see

  also Rich, 716 F.3d at 531-32 (recognizing that although the

  government carried a lesser burden than other actors under the

  voluntary cessation exception, it nonetheless failed to meet its

  burden).

        B.   The DOC Is Not Entitled to Judgment as a Matter of Law

¶ 35   The DOC argues that even if the RLUIPA claim is not moot,

  affirmance is still proper because it is entitled to judgment as a

  matter of law on the claim. We agree with the trial court, however,


                                    15
  that disputed issues of fact preclude summary judgment in favor of

  the DOC. See Churchey v. Adolph Coors Co., 759 P.2d 1336, 1340

  (Colo. 1988) (party moving for summary judgment has burden of

  establishing lack of a triable factual issue).

¶ 36   As the DOC correctly notes, under RLUIPA, the plaintiff has

  the initial burden to show that the exercise of his religion has been

  substantially burdened by a prison policy. See 42 U.S.C. § 2000cc-

  1(a); Yellowbear, 741 F.3d at 54-55 (discussing the plaintiff’s initial

  burden under RLUIPA). If the plaintiff meets that burden, the

  prison officials must show that enforcing the challenged policy is

  the least restrictive means of furthering a compelling governmental

  interest. See 42 U.S.C. § 2000cc-1(a)(2); Holt v. Hobbs, 574 U.S.

  352, 362-63 (2015).

¶ 37   Whether Portley-El’s religious exercise has been substantially

  burdened by the naming policy cannot be resolved as a matter of

  law. For one thing, the determination of a substantial burden “in

  general is ‘fact-specific and requires a case-by-case analysis.’”

  Moussazadeh v. Tex. Dep’t of Crim. Just., 703 F.3d 781, 791 (5th

  Cir. 2012) (citation omitted). And contrary to the DOC’s

  characterization of Portley-El’s position, he does not exclusively


                                     16
contend that the naming policy constitutes a mere inconvenience or

an offense; he also says that the Koran forbids him from using his

former name. That claim is viable at this stage. See Ali v. Wingert,

569 F. App’x 562, 564 (10th Cir. 2014) (A requirement that an

inmate use his commitment name could impose a substantial

burden “if, say, a prisoner’s sincerely held religious beliefs forbade

any mention of a former name.”). So too is his alternative claim

that the policy substantially burdens his religious exercise because

he cannot use his religious name (even in conjunction with his

commitment name) unless he obtains a legal name change, which,

he says, he cannot afford and his religion prohibits. See

Moussazadeh, 703 F.3d at 793-94 (prison policy requiring inmate to

pay for kosher meals substantially burdened inmate’s religious

exercise).3




3 The DOC appears to argue that the naming policy does not burden
an inmate’s religious exercise because, currently (at least at Buena
Vista Correctional Facility), an inmate may use his religious name
without obtaining a legal name change. But this argument misses
Portley-El’s (and the trial court’s) precise point: in order to
accommodate Portley-El’s exercise of his religion, the DOC had to
stop enforcing its naming policy, which does require a legal name
change before an inmate can use his religious name as an AKA.

                                  17
¶ 38   Nor are we persuaded by the DOC’s backup argument — that

  even if Portley-El could show that the naming policy imposes a

  substantial burden, the DOC has demonstrated, as a matter of law,

  that the policy is the least restrictive means of furthering its

  compelling interest in maintaining security and accurate record-

  keeping. The DOC may have presented evidence of a compelling

  interest, but it does not point to any evidence in the record to

  support a finding of “least restrictive means.” See Jehovah v.

  Clarke, 798 F.3d 169, 177 (4th Cir. 2015) (Officials failed to show

  that a prison’s ban on communion wine was the least restrictive

  means of promoting safety and security because the affidavits did

  “not even attempt to explain why an absolute ban is the least

  restrictive measure available.”).

¶ 39   Therefore, based on the current record, we cannot affirm the

  trial court’s decision on the alternative ground that the DOC is

  entitled to judgment as a matter of law on the RLUIPA claim.

                      III.   Portley-El’s Request for Costs

¶ 40   Portley-El argues that he is entitled to an award of costs. We

  discern no basis for such an award.




                                      18
¶ 41   Under C.R.C.P. 54(d), a prevailing party in a civil case is

  generally entitled to costs. However, the rule specifically precludes

  awarding costs against “the state of Colorado” and “its officers or

  agencies,” except “to the extent permitted by law.” C.R.C.P. 54(d);

  see also C.A.R. 39(b). Portley-El has not pointed us to any

  statutory authority that would support an award in this case.4

¶ 42   Thus, even if Portley-El were the prevailing party (which he is

  not, because the RLUIPA claim has not been resolved on the

  merits), he is not entitled to costs.5

                                 IV.   Conclusion

¶ 43   The judgment is reversed, and the case is remanded for

  further proceedings consistent with this opinion.




  4 In his briefing on remand in the trial court, Portley-El relied on
  section 13-16-104, C.R.S. 2021, as authority for an award of costs.
  That statute applies to a plaintiff who recovers damages. RLUIPA
  does not authorize an award of damages against states or individual
  state actors. See Sossamon v. Texas, 563 U.S. 277, 285-86 (2011).
  5 Portley-El seeks costs “[i]n the interests of justice,” on the theory

  that his lawsuit has twice caused the DOC to alter its conduct —
  once by formally amending a policy to allow MSTA members to
  observe Ramadan and now by informally allowing certain inmates
  to use their religious names as an AKA. This “catalyst theory” of
  prevailing party has been rejected by the Supreme Court. See
  Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Hum.
  Res., 532 U.S. 598, 605 (2001).

                                       19
JUDGE DUNN and JUDGE ROTHENBERG concur.




                     20